Citation Nr: 1748225	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety and/or bipolar disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service as a U.S. Air Force staff support administrator from November 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a Board hearing before a Veterans Law Judge in his April 2009 substantive appeal, VA Form 9.  The Veteran was scheduled for a November 2016 Board hearing and he was informed of that hearing in an October 2016 letter and reminded of his hearing in a November 2016 letter.  The Veteran failed to report for that scheduled hearing; the Board therefore deems the Veteran's hearing request withdrawn at this time.  38 C.F.R. § 20.702 (d) (2016).  The Board will therefore proceed with adjudication of his claims at this time. 

In a December 2016 decision, the Board granted the petition to reopen the claim for service connection for a psychiatric disorder, and remanded that claim on the merits, as well as the claim of service connection for a lumbar spine disorder to the RO.  As the sufficient efforts were made to obtain VA medical records and Social Security Administration (SSA) disability benefits records, and the requested medical examinations with opinions were obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  There is no diagnosis of PTSD; a currently diagnosed acquired psychiatric disorder was neither manifest in service or within the first post service year, nor is it otherwise shown to be related to service.  

2.  A chronic lumbar spine disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post service year; and a lumbar spine disorder is not attributable to service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD depression, anxiety and/or bipolar disorder was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A chronic lumbar spine disorder was not incurred in or aggravated during service, and arthritis of the lumbar spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  

      A.  Duty to Notify

In a December 2006 letter, the RO notified him of the evidence needed to substantiate claims for service connection.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, service treatment records, service personnel records, post-service VA treatment records, SSA records and identified private treatment records with the claims file.  

In May and June 2017, the Veteran underwent VA examinations for these claims.  The examination reports are based on consideration of the Veteran's prior medical history, examinations and treatment, lay contentions and also describe the disabilities in sufficient detail.  

II.  Service Connection

      A.  Laws

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases including psychoses and arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      B.  Psychiatric disorder to include PTSD, depression, anxiety and/or bipolar disorder

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

The Veteran's service records do not demonstrate that he was in combat.  He does, however, list in his May 2007 stressor statement that he became gripped with fear when he was discussing the Iran Hostage situation with a friend.  Also he reported that he became gripped with fear when he heard about the Iran rescue mission.  Also, he was told we were going to war and he was gripped with fear, depressed and withdrawn.  He was assigned to the 834th Supply Squadron in Florida during these experiences and had no overseas service.  An administrative memorandum dated in November 2007 reflects a formal finding on the lack of information required to verify any in-service stressor.  

Service treatment records reflect no finding of PTSD.  The Veteran reported anxiety over numerous personal and job-related problems in June 1980.  He complained of eye and headache problems when he was supposed to go to a gas chamber exercise and was noted to be having an adjustment reaction to adult life, with conversion symptoms, increased alcohol use and acting out.  He was absent without official leave (AWOL) for six days and received a general discharge for unsuitability, apathy, and defective attitude.  Clinical evaluation at separation showed normal psychiatric findings.  An attached list of medical notes includes a notation that the Veteran reported depression and excessive worry about family since joining the Air Force.  

SSA records show treatment for substance abuse recovery in 2004.  

Significantly in this case, there is no current valid disability of PTSD, i. e., diagnosis conforming to the DSM-IV/V, as confirmed by VA examination.  Nor is there diagnosis of acquired psychiatric disability.  See May 2017 examination report.  Most compelling is the fact that this examination included review of the entire record which contained the Veteran's report of stressors, service treatment records and all other evidence of record.  The examiner stated that there was no mental disorder diagnosis, PTSD or otherwise, to include none related to military service.  It was noted that the Veteran denied present or past psychiatric symptoms.  The examiner found that the Veteran did not meet any of the enumerated criteria for PTSD.  He found no support for diagnosis of PTSD or any other mental health disorder.  This opinion is uncontroverted by any other opinion evidence of record.  

The competent VA medical opinion evidence (the 2017 examination report) is clear in that neither PTSD nor any other acquired psychiatric disability is present or has been present during the veteran's appeal.  The Board finds the VA 2017 examination to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief that he experiences an acquired psychiatric disability to include PTSD claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have PTSD nor any other acquired psychiatric disability, nor has he had any during any period of his appeal.  His assertions are outweighed by the 2017 VA opinion evidence showing no PTSD or other acquired psychiatric disorder.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD and the benefit-of-the-doubt doctrine is not for application.

      
      C.  Lumbar spine disorder

The Veteran asserts that he strained his back in basic training in 1979, with intermittent pain since that time that progressed to his current back disability.  

The Veteran has current lumbar spine disability of degenerative arthritis of the spine.  See June 2017 VA examination report.  However, despite the Veteran's assertions to the contrary, this condition was first documented approximately 24 years after separation from service, in a September 2004 X-ray report, and is not related to service.  

Service treatment records show an episode of treatment for generalized complaints in December 1979 that included back and neck pain.  The July 1980 examination at separation reflects a normal spine and no complaints as to the back, bones or arthritis.  

The Veteran was granted SSA disability benefits in an April 2006 decision based in significant part on his back disability.  He filed his claim in December 2004.  Related medical records show that the Veteran indicated having injured his back years ago while working at the Post Office.  Records also show that he slipped and fell while fueling his truck at a truck stop in 2003 injuring the back.  Ongoing complaints and treatment for chronic low back pain with lumbar radiculopathy date from 2004.  

VA back examination in June 2017 shows a diagnosis of degenerative arthritis of the spine, less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event, or illness.  The examiner reviewed the record and noted the Veteran's assertions that there was injury in 1979 followed by intermittent pain culminating in the present spine condition.  The examiner's rationale for opining in the negative was as follows:

There is a note in the service records of December 3 1979 "[illegible] x 1 week c back pain -sinus HA, sneezing, [illegible] Pain L neck shoulder cough tan phlegm." This appears to indicate a generalized illness and not a primary back problem such as strain or injury. There are no other records indicating an acute or chronic back condition in the service. There is an available back x ray 5/23/1995 with no evidence of arthritis. There is an x ray of 9/23/2004 showing degenerative changes that had developed since 1995. A social security report of 12/29/2004 states "The patient complained of low back pain for more than 20 years. He says that he hurt his back working at the post office." Therefore there is no evidence of a back condition in the service 1979-1980. There is no evidence that he had degenerative changes (his current condition) in 1995. The first evidence of degenerative changes is an x ray of 2004. The veteran describes a back strain in basic training. This would be a common occurrence and may not have been reported. However it is less likely than not that a back strain in 1979 would contribute to degenerative arthritis many years later. 

The preponderance of the evidence indicates that the Veteran's lumbar spine disorder was not incurred during service, did not develop within one year of the 1980 discharge from service and is not otherwise related to service.  Indeed, the earliest post-service documentation of lumbar spine disorder is in 2004, 24 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The 2017 medical opinion evidence, which accepted the Veteran's assertions as to the incident in service, is wholly against the claim.  As the 2017 opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It is uncontroverted by any other medical opinion evidence of record.

The 2017 VA examiner's opinion is of more probative value than the lay statements as to etiology.  The Board has weighed the Veteran's assertions, and in fact notes that the incident he reports was considered by the medical examiner rendering the opinion in 2017.  This evidence preponderates against the notion that a lumbar spine disability was incurred in service, or developed within one year of separation from service or is otherwise related to service.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theories are of significantly less probative weight when compared with the objective record, and the findings by the neutral 2017VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Additionally, lumbar spine arthritis was not "noted" during service and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  He did not have a medically chronic or regulatory chronic lumbar spine disability and did not have continuity of symptoms of any of the post service pathology.  

As the preponderance of the evidence is against the claim of service connection for either a lumbar spine disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include PTSD, depression, anxiety and/or bipolar disorder is denied. 

Service connection for a lumbar spine disorder is denied.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


